EXHIBIT FORM 51-102F3 Material Change Report ITEM 1. NAME AND ADDRESS OF COMPANY Seabridge Gold Inc. 106 Front Street East, Suite 400 Toronto, OntarioM5A 1E1 ITEM 2. DATE OF MATERIAL CHANGE October 28, 2010 ITEM 3. NEWS RELEASE Issued October 28, 2010 and distributed through the facilities of Marketwire (Canadian Timely Disclosure). ITEM 4. SUMMARY OF MATERIAL CHANGE The Company announced today that it had agreed to sell its remaining interest in the Noche Buena project to Minera Penmont, S. de R.L. de C.V. (“Penmont”) for US$10.12 million in cash. Closing is expected within the next 30 days. Penmont is a joint venture between Fresnillo plc. and Newmont USA Limited, a wholly owned subsidiary of Newmont Mining Corporation. ITEM 5. FULL DESCRIPTION OF MATERIAL CHANGE See attached news release. ITEM 6. RELIANCE ON SUBSECTION 7.1(2) OR (3) OF NATIONAL INSTRUMENT 51-102 Not applicable ITEM 7. OMITTED INFORMATION No information has been omitted on the basis that it is confidential information. ITEM 8. EXECUTIVE OFFICER Contact:Rudi Fronk Telephone:(416) 367-9292 ITEM 9. DATED at Toronto, Ontario, this 28h day ofOctober, 2010. APPENDIX A Seabridge Gold Inc. News Release Trading Symbols:TSX:
